Order filed, April 12, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NOS. 14-15-01066-CR
                                    14-15-01067-CR
                                    14-15-01068-CR

                                   ____________

                    DYLAN ANDREW QUICK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                            Harris County, Texas
               Trial Court Cause No. 1383658, 1383659, 1383660



                                      ORDER

      The reporter’s record in this case was due April 01, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM